Title: From George Washington to John Dickinson, 6 December 1782
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Head Quarters 6th Decemr 1782
                        
                        In consequence of your Excellency’s favor of the 29th ulto I shall immediately apply, thro’ Sir Guy Carleton,
                            for the passports for the Sloop Cohansey. Should I obtain them they shall be forwarded to you. I have the honor to be with
                            the greatest Respect Your Excellency’s Most obt and hble ervt
                        
                            Go: Washington
                        
                    